Citation Nr: 1542996	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gynecological disorder to include cervical dysplasia status post hysterectomy.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2013 and June 2014 and was remanded for additional development.  The claim is once again before the Board. 


FINDING OF FACT

The most probative evidence indicates that the Veteran's current gynecological disorder, including hysterectomy, is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a gynecologic disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions obtained.  

The Board remanded the claim in June 2013 and July 2014 to obtain a VA examination and post-service treatment records.  A VA examination was performed in July 2013 and a supplemental opinion was provided in April 2015.  Medical records from the Palo Alto VA Medical Center, the Naval Medical Center in San Diego, and the Balboa Naval Hospital were requested but none were available.  Additionally, the Veteran's medical records from Santa Rosa Memorial Hospital and Sutter Medical Center of Santa Rosa could not be obtained as they had been destroyed.  The Veteran was notified of the inability to obtain such records in     July and August 2015.  All other medical records have been associated with the Veteran's claim file.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed dysplasia during her active service, resulting in other gynecologic problems and ultimately a hysterectomy.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal as status post hysterectomy.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to service.  As the claimed gynecologic problems are not chronic conditions listed in 38 C.F.R. § 3.309(a), competent evidence linking the current conditions with service is required to establish service connection.  

Service treatment records show that the Veteran underwent physical therapy for pelvic weakness in January 1974.  She was diagnosed with minimal dysplasia and chronic cervicitis in March 1974.  The Veteran underwent a follow up examination at the dysplasia clinic in June 1974 which uncovered no abnormalities, though the Veteran complained of mild chronic pelvic pain.  The Veteran became pregnant in September 1974 and was discharged in January 1975.  On her Report of Medical History at separation from service, she responded affirmatively to questions concerning treatment for a female disorder and change in menstrual patterns.      The separation physical examination in January 1975 mentioned no ongoing gynecologic conditions other than her pregnancy.  


Treatment records from Long Beach Medical Center dating from 1994 note the Veteran had a history of a hysterectomy in 1988 for uterine prolapse.  A VA echogram pelvic scan in April 2006 confirmed the Veteran is status post hysterectomy, with left ovary and tube intact.  

The Veteran underwent a VA examination in July 2013.  The VA examiner determined that although the Veteran's in-service cervical dysplasia treated with cryotherapy was related to active service because it occurred during her service, the condition resolved and was not currently present.  She then stated that the Veteran's hysterectomy could not have been caused by or related to active service since it   was compelled by a uterine prolapse that occurred after the period of the Veteran's service.  

After additional medical records were associated with the Veteran's claims file, a supplemental VA medical opinion was obtained in April 2015.  Following review of the claims file, the VA examiner provided an opinion agreeing with the 2013 VA examiner's report that there was no evidence that the Veteran had an ongoing problem with dysplasia or cervicitis.  She stated that the post-service medical records in the file were silent for any treatment of these conditions.  She also agreed that the uterine prolapse and subsequent hysterectomy would be unrelated to the Veteran's history of in-service minimal dysplasia and cervicitis.  

These opinions were provided following claims file review and provided a rationale for the conclusions reached.  Accordingly, they are provided probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  
 
While the Veteran believes that her gynecologic complaints are related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of gynecological disorders are matters not capable of lay observation, and require medical expertise   to determine.  Accordingly, her opinion as to the diagnosis or etiology of her gynecological disorders is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her hysterectomy or other gynecological condition is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In sum, probative medical evidence indicates the dysplasia and cervicitis treated in service resolved, and that the post-service hysterectomy and residuals thereof are not related to service.  There is no medical opinion to the contrary.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to service connection for a gynecological disorder, claimed as dysplasia, pelvic problems, and hysterectomy, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


